 


114 HR 2874 IH: Andrew P. Carpenter Tax Act
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2874 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. DesJarlais (for himself, Mrs. Blackburn, Mr. Cooper, Mr. Duncan of Tennessee, Mr. Fleischmann, Mr. Roe of Tennessee, Mr. Poliquin, Mr. Fincher, Mrs. Black, Mr. Jordan, and Mr. Massie) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income any discharge of indebtedness income on education loans of deceased veterans. 
 
 
1.Short titleThis Act may be cited as the Andrew P. Carpenter Tax Act. 2.Discharge of indebtedness income on education loans of deceased veterans (a)In generalSubsection (f) of section 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(5)Deceased veterans 
(A)In generalIn the case of any student loan described in subparagraph (B) of an individual who is a veteran who served on active duty in the Armed Forces of the United States and who is deceased as a result of a service-connected disability, no amount which (but for this paragraph) would otherwise be includible in gross income by reason of the discharge (in whole or in part) of such loan shall be includible in gross income of any cosigner on such loan.  (B)Student loan describedFor purposes of subparagraph (A), a student loan described in this subparagraph is a loan that— 
(i)is made, insured, or guaranteed under title IV of the Higher Education Act of 1965, or (ii)is a private education loan (as defined in section 140(a)(7) of the Truth in Lending Act (15 U.S.C. 1650(a)(7))), made by an entity (other than an entity described in paragraph (2)) to an individual to assist the individual in attending an educational organization described in section 170(b)(1)(A)(ii). 
(C)Service-connected disabilityFor purposes of subparagraph (A), the term service-connected disability has the meaning given such term by section 101(16) of title 38, United States Code.. (b)Effective dateThe amendments made by this section shall apply to discharges of indebtedness occurring on or after October 7, 2001. 
(c)Waiver of limitation for credits and refunds attributable to this ActIf the credit or refund of any overpayment of tax resulting from the application of the amendment made by subsection (a) to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act.  